DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57-63, 66-72 are rejected under 35 U.S.C. 102(a1) as being anticipated by Saint-Leger (US 20060035380 A1) (herein after Saint-Leger) [cited in the IDS filed by the applicant].
As to claim 57, Saint-Leger discloses a manufactured composition, material or device, or an agricultural product comprising at least two different nonradioactive isotope atoms [by introducing at least one non-radioactive stable isotope of at least one atomic element, such that the content of the isotope in the product is higher than its natural content, the isotope being chosen from natural isotopes that have a natural isotopic content of less than 1.2%, and better still less than 1%...see abstract], 
a) wherein each nonradioactive isotope atom is present in an amount sufficient to increase the total amount of the nonradioactive isotope atom above the total amount found in the manufactured composition, material or device in the absence of adding the nonradioactive isotope atom to increase said total amount [at least one non-radioactive stable isotope of at least one atomic element included in its constitution, such that the content of the isotope in the end product is higher than its natural content, the isotope being chosen from natural isotopes that have a low natural isotopic content, i.e. less than 1.2% and better still less than 1%...¶0018][ the content of the isotope in the manufactured product is higher than its natural content, the isotope being chosen from natural isotopes that have a natural isotopic content of less than 1.2% and better still less than 1%...¶0019][¶0026], and
 b) wherein the ratio(s) of the at least two nonradioactive isotopes in the manufactured composition, material or device are measurably different than the ratio(s) found in the manufactured composition, material or device in the absence of adding the nonradioactive isotope atom to increase said total amount [¶ 0027, 0029, 0071].

As to claim 58, Saint-Leger discloses the manufactured composition, material or device, or the agricultural product wherein the at least two different nonradioactive isotope atoms are present in the manufactured composition, material or device [¶ 0027, 0029, 0071].
As to claim 59, Saint-Leger discloses the manufactured composition, material or device, or the agricultural product wherein the at least two different nonradioactive isotope atoms are present in the manufactured composition, material or device as part of an additional component or constituent added to the manufactured composition, material or device, or the agricultural product [¶ 0029, 0067, 0071].
As to claim 60, Saint-Leger discloses the manufactured composition, material or device wherein the additional component is a label, an ink printing, a blister pack comprising a gas mixture comprising the at least two different nonradioactive isotope atoms, or combinations of the foregoing [¶ 0031, 0067, 0071].

As to claim 61, Saint-Leger discloses the manufactured composition, material or device, or the agricultural product, wherein the manufactured composition, material or device, or the agricultural product, is a manufactured pharmaceutical product, a manufactured nutraceutical product, a manufactured chemical intermediate suitable for use in producing other products, or combinations of the foregoing [¶ 0031, 0067, 0071].

As to claim 62, Saint-Leger discloses the manufactured composition wherein each of the at least two nonradioactive isotope atoms are selected from deuterium (2D or 2H, hydrogen isotope), helium-3 (3He), carbon-13 (13C), nitrogen-15 (15N), oxygen-17 (170), oxygen-18 (180), fluorine-19 (19F), neon-21 (2Ne), sulfur-33 (33S), sulfur-36 (36S), argon-36 (36Ar), argon-38 (38Ar), potassium-40 (40K), calcium-42 (42Ca), calcium-43 (43Ca), calcium-46 (46Ca), calcium-48 (48Ca), iron-58 (58Fe), nickel-64 (64Ni), zinc-70 (70Zn), selenium-74 (74Se), krypton-78 or 80 (78Kr, 80Kr), strontium-84 (84Sr) and Xenon -124, 126, 128, 129, 130, 131, 132 or 134 (124Xe, etc.) [¶ 0029, 0067, 0071].

As to claim 63, Saint-Leger discloses an authentication method comprising at least a first isotope and a second isotope [by introducing at least one non-radioactive stable isotope of at least one atomic element, such that the content of the isotope in the product is higher than its natural content, the isotope being chosen from natural isotopes that have a natural isotopic content of less than 1.2%, and better still less than 1%...see abstract], wherein the first isotope and the second isotope have a predetermined relative mass ratio, wherein the predetermined relative mass ratio is different from the naturally occurring mass ratio, the method comprising incorporating the at least first isotope and the second isotope within a material during the production of the material [¶ 0029, 0067, 0071].

As to claim 66, Saint-Leger discloses the method wherein the material is a chemical intermediary [¶0023, 0038].

As to claim 67, Saint-Leger discloses the method wherein the at least first isotope and the second isotope are added to the material during production [¶ 0029, 0067, 0071].
As to claim 68, Saint-Leger discloses the method wherein the at least first isotope and the second isotope are added to the material before the completion of production [¶ 0029, 0067, 0071].

As to claims 69-71, Saint-Leger discloses the method wherein the material is a living organism [¶0023], wherein the material is a plant and wherein the material is a botanical [¶0031, 0041].

As to claim 72, Saint-Leger discloses the method wherein the living organism / plant is at least partially grown in the presence of the at least first isotope and the second isotope [¶0023, 0031, 0041].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Leger in view of Kalechofsky (US 20140266197 A1) (herein after Kalechofsky).
As to claims 64-65, Saint-Leger discloses all the features of the claimed invention except the limitation such as: “The method wherein the material is a pharmaceutical.
The method wherein the material is a neutraceutica”.
However, Kalechofsky from the same field of endeavor discloses a material which is a pharmaceutical [¶0128] and the material is a neutraceutica [¶0131].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Saint-Leger such that the material is the pharmaceutical, the material is the neutraceutica, as taught by Kalechofsky, for the advantages such as: in order to obtain optimum measurement. 
	

Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Leger in view of Shirleyet al.  (US 20140230099 A1) (herein after Shirley).
As to claims 73-76, Saint-Leger discloses all the features of the claimed invention except the limitation such as: “The method wherein the at least first isotope and second isotope are added to a modified carbon dioxide atmosphere, in which the plant is at least partially grown.
The method, wherein the at least first isotope and second isotope are added to a modified fertilizer, with which the plant is at least partially fed.
The method wherein the at least first isotope and second isotope are added to a modified soil, in which the plant is at least partially grown.
The method wherein the material is cell expression”.
However, Shirleyet from the same field of endeavor discloses at least first isotope and second isotope are added to a modified carbon dioxide atmosphere, in which the plant is at least partially grown [¶0013, 0016]; the at least first isotope and second isotope are added to a modified fertilizer, with which the plant is at least partially fed [¶ 0065, 0525, 0543]; wherein the at least first isotope and second isotope are added to a modified soil, in which the plant is at least partially grown [¶0108]; the material is cell expression [¶0136, 0175]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Saint-Leger such that the at least first isotope and second isotope are added to the modified carbon dioxide atmosphere, in which the plant is at least partially grown, the at least first isotope and second isotope are added to the modified fertilizer, with which the plant is the at least partially fed, the at least first isotope and second isotope are added to the modified soil, in which the plant is at least partially grown and the material is cell expression, as taught by Shirleyet, for the advantages such as: to increase both WUE and biomass accumulation are required to improve agricultural productivity.










Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886